Name: Council Regulation (EEC) No 1207/81 of 28 April 1981 regarding the application of Decision No 2/81 of the ACP-EEC Customs Cooperation Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned tuna
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 5 . 81 Official Journal of the European Communities No L 123/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1207/81 of 28 April 1981 regarding the application of Decision No 2/81 of the ACP EEC Customs Coop ­ eration Committee derogating from the definition of the concept of 'originating products' to take into account the special situation of Mauritius with regard to its production of canned tuna HAS ADOPTED THIS REGULATION :THE COUNCIL OF THE EUROPEAN COMMUNITIES, Article 1 Decision No 2/81 of the ACP EEC Customs Cooper ­ ation Committee annexed to this Regulation shall apply in the Community. Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the ACP EEC Customs Cooperation Committee set up under the Second ACP EEC Convention, signed at Lome on 31 October 1979, adopted pursuant to Article 28 (3) and Article 30 ( 1 ) of Protocol No 1 to that Convention, Decision No 2/81 derogating from the definition of the concept of 'origi ­ nating products' to take into account the special situa ­ tion of Mauritius with regard to its production of canned tuna ; Whereas it is necessary in accordance with Article 33 of the said Protocol No 1 to take the measures required to implement that Decision, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 30 January 1981 until 29 January 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 28 April 1981 . For the Council The President J. de KONING